ORDER OF DISMISSAL
GARY M. BEAUDRY, Chief Justice.
Upon review of the Notice of Appeal filed with this court on January 29, 1997, this court finds the basis of appeal fails to cite a question of law. Pursuant to Title II, C.C.O.J. Section 202, this court shall not set aside any factual determinations of the Tribal Court if such determinations are supported by substantia] evidence. The Appeal here is based on a question of fact and not on a question of law. The testimony of prosecutions witnesses carries substantial evidence upon which a tier of fact can render a guilty verdict.
NOWTHEREFORE the lower court’s decision is affirmed.